NO. 12-05-00246-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

MICHAEL KENNEDY,                                     §     APPEAL FROM THE THIRD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

T.D.C.J.–I.D., ET AL.,
APPELLEES                                                      §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on May 6, 2005.  Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post judgment motion
which extended the appellate deadlines, his notice of appeal was due to have been filed “within 30
days after the judgment [was] signed,” i.e., June 6, 2005.  Appellant did not file a motion for new
trial.  Consequently, the time for perfecting Appellant’s appeal was not extended.  Tex. R. App. P.
26.1(a).  Appellant filed a notice of appeal on July 28, 2005.  However, because the notice of appeal
was not filed on or before June 6, 2005, this Court has no jurisdiction to consider the appeal.
            On August 9, 2005, this Court notified Appellant pursuant to Tex. R. App. P. 42.3(a) that his
notice of appeal was untimely, and it informed him that unless the record was amended before
August 24, 2005 to establish the jurisdiction of this Court, the appeal would be dismissed.  Appellant
has neither responded to this Court’s notice nor otherwise established the jurisdiction of this Court.
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 42.3(a).
Opinion delivered September 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)